993 So.2d 1060 (2008)
CARDIOTHORACIC AND VASCULAR SURGERY, P.A., Appellant,
v.
WEST FLORIDA REGIONAL MEDICAL CENTER, d/b/a West Florida Hospital, and Mark R. Dylewski, Appellees.
No. 1D08-0189.
District Court of Appeal of Florida, First District.
April 7, 2008.
William R. Mitchell of Wm. Rod Mitchell P.A., Pensacola, for Appellant.
*1061 Ricardo A. Banciella of Wampler Buchanan Walker Chabrow Banciella & Stanley, P.A., Miami, J. Jeffrey Deery and Andrew T. Dixon of Winderweedle, Haines, Ward & Woodman, P.A., Orlando, for Appellees.
PER CURIAM.
The appellant seeks review of an "Order Granting Defendant's Motion for Summary Judgment." Because this order merely granted summary judgment in favor of Mark R. Dylewski, without also entering judgment, the appellee filed a motion to dismiss arguing the order is not an appealable partial final judgment. We agree that the order on appeal does not contain sufficient language of finality to unequivocally bring an end to the required judicial labor, and therefore it failed to dispose of the case as to a party. Hoffman v. Hall, 817 So.2d 1057, 1058 (Fla. 1st DCA 2002); McQuaig v. Wal-Mart Stores, Inc., 789 So.2d 1215 (Fla. 1st DCA 2001); Monticello Ins. Co. v. Thompson, 743 So.2d 1215, at 1216 (Fla. 1st DCA 1999). Similar to an order granting a motion for summary judgment, an order granting summary judgment, without more, is not a final order. Because the order on appeal did no more than grant summary judgment, the order is not final. Accordingly, we grant the appellee's motion and dismiss this appeal as premature.
DISMISSED.
ALLEN, WEBSTER, and DAVIS, JJ., concur.